
	

114 HRES 384 IH: Calling for a formal end of the Korean War.
U.S. House of Representatives
2015-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 384
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2015
			Mr. Rangel (for himself, Mr. Conyers, and Mr. Sam Johnson of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Calling for a formal end of the Korean War.
	
	
 Whereas the Korean War broke out on June 25, 1950, and active combat ceased with the Armistice Agreement signed on July 27, 1953;
 Whereas the Armistice Agreement did not formally end the war, so the Korean War remains one of the world’s longest ongoing armed conflicts;
 Whereas the Korean War was a global conflict that involved not only South Korea and North Korea, but also the United States along with more than 20 other nations, which altogether suffered hundreds of thousands casualties and losses, including millions of civilians killed and wounded;
 Whereas 2015 marks the 70th anniversary of Korea’s independence after Imperial Japan surrendered to the United States during World War II on August 15, 1945; and
 Whereas peaceful unification of Korea is desired by all Korean people: Now, therefore, be it  That the House of Representatives—
 (1)pays tribute to the sacrifices of the Veterans of the Korean War, its victims and divided families; and
 (2)calls upon the international community to support the vision of a unified Korea and assist efforts to promote international peace and security, denuclearization, economic prosperity, human rights, and the rule of law both on the Korean Peninsula and elsewhere.
			
